Order entered in the Supreme Court, New York County, on July 30, 1975, unanimously affirmed, with $40 costs and disbursements to respondents. As conceded by appellant in his brief, Special Term had the statutory authorization and discretion to hold the motion in abeyance pending a reference to a Special Referee to whom the court referred certain questions, including whether one of the defendants was served in this defamation action. Appellant takes the position that considering all the information available to the court in the motion papers, the reference was an abuse of discretion. We do not agree. The facts are sharply controverted. The reference should be of valuable aid to the court to properly decide the matter. Concur—Markewich, J. P., Murphy, Lupiano, Capozzoli and Nunez, JJ.